internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-116249-98 date date x a date date year year dear this letter responds to the date ruling_request submitted by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date of year in year x sold shares of its stock to various individuals a x’s treasurer represented to these individuals that x would elect to be an s_corporation however a did not file a timely form_2553 election by a small_business_corporation for year because a was unaware of the filing deadline for an s election effective for year sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year mr lester e wells based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
